Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Clarke appeals the district court’s order denying his motion to proceed in forma pauperis. Clarke filed the motion along with a complaint alleging that Defendant retaliated against him in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2013). Clarke has also moved to proceed in forma pauperis on appeal. We have reviewed the record and find no reversible error. Accordingly, although we grant Clarke’s in forma pauperis application, we affirm the district court’s order. Clarke v. Petersburg City Pub. Schs., No. 3:13-cv-00333-REP (E.D.Va. June 20, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.